16-1670
     Buczek v. Tirone


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 22nd day of December, two thousand sixteen.
 4
 5   PRESENT:
 6               RALPH K. WINTER,
 7               DENNIS JACOBS,
 8               JOSÉ A. CABRANES,
 9                     Circuit Judges.
10   _____________________________________
11
12   Deborah Ann Buczek, Real Party Interest
13   Rule 17a SECURED PARTY Uniform
14   Commercial Code FILING
15   ACKNOWLEDGMENT NY DEPT. OF
16   STATE 201405120259837/201405290292729,
17
18                            Plaintiff-Appellant,
19
20                      v.                                                 16-1670
21
22   Gasper A. Tirone, Co-Trustees of Gasper
23   A. Tirone and Elaine E. Trust U/A dated
24   February 9, 2011, Elaine E. Tirone,
25   Co-Trustees of Gasper A. Tirone and Elaine
26   E. Trust U/A dated February 9, 2011, Steven
27   W. Wells, Gasper A. Tirone, Trust, dated
28   February 9, 2011, Elaine E. Tirone, Trust,
29   dated February 9, 2011, Garry M.


                                                     1
 1   Graber, Jason E. Markel, Michael E. Reyen,
 2   Craig T. Lutterbein, Gregory J. Gillette,
 3
 4
 5                         Defendants-Appellees,
 6
 7   American Eagle Outfitters, Inc., Scott
 8   Janas, John E. Schmidt, Jr., Timothy J.
 9   Walker, Private Capacity, William F.
10   Savino, Gilbert Reyes, Private Capacity,
11   Gilbert Reyes, Private Capacity,
12   Stanley Kwieciak, III, Esq., Brian D. Gwitt,
13   Darryl J. Colosi, John Garbo, New York
14   State Tax Department, Mrs. Gribble,
15   Suzanne McFayden, Sam Maneaun, Wells
16   Fargo Bank,
17
18                     Defendants.*
19   _____________________________________
20
21   FOR PLAINTIFF-APPELLANT:                             Deborah Ann Buczek, pro se, Derby, NY.
22
23   FOR DEFENDANTS-APPELLEES:                            Kevin Miles Kearney, Hodgson Russ LLP,
24                                                        Buffalo, NY.
25


26          Appeal from a judgment of the United States District Court for the Western District of New
27   York (Skretny, J.).
28           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
29   DECREED that the judgment of the district court is AFFIRMED.
30           Plaintiff-Appellant Deborah Ann Buczek, pro se, appeals from the district court’s
31   judgment dismissing as res judicata her claims against defendants for allegedly obtaining a
32   foreclosure judgment against her commercial property through fraud and violations of her
33   constitutional rights. We assume the parties’ familiarity with the underlying facts, the procedural
34   history of the case, and the issues on appeal.
35           We review de novo a district court’s application of res judicata. Computer Assocs. Int’l v.
36   Altai, Inc., 126 F.3d 365, 368 (2d Cir. 1997). When applying the doctrine, “a federal court must
37   give to a state-court judgment the same preclusive effect as would be given that judgment under
38   the law of the State in which the judgment was rendered.” Migra v. Warren City Sch. Dist. Bd. of


            *      The Clerk of Court is respectfully directed to amend the official caption to conform
     with the above.

                                                     2
 1   Educ., 465 U.S. 75, 81 (1984); accord O’Connor v. Pierson, 568 F.3d 64, 69 (2d Cir. 2009).
 2   “New York law has adopted a ‘transactional approach’ to [res judicata]. ‘[O]nce a claim is
 3   brought to a final conclusion, all other claims arising out of the same transaction or series of
 4   transaction are barred . . . .’” McKithen v. Brown, 481 F.3d 89, 104 (2d Cir. 2007) (quoting
 5   Gargiul v. Tompkins, 790 F.2d 265, 269 (2d Cir. 1986); O’Brien v. City of Syracuse, 54 N.Y.2d
 6   353, 357 (1981)) (citations omitted).
 7             Here, upon de novo review of the record and the above principles, we conclude that the
 8   district court properly dismissed Buczek’s complaint. We therefore affirm for substantially the
 9   reasons stated by the district court in its thorough and well-reasoned April 25, 2016 decision and
10   order.
11            We have considered all of Buczek’s arguments and find them to be without merit.
12   Accordingly, we AFFIRM the judgment of the district court.
13
14                                                FOR THE COURT:
15                                                Catherine O’Hagan Wolfe, Clerk




                                                     3